PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gagnon et al.
Application No. 16/586,601
Filed: September 27, 2019
For: Multi Pen Dry Erase Marker

:
:
:	DECISION ON PETITION
:
:


This is a renewed decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 6, 2022 and supplemented on February 23, 2022 and March 1, 2022 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 30, 2021. The issue fee
was paid on September 9, 2021. Accordingly, the application became abandoned on September 10, 2021. A Notice of Abandonment was mailed September 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oath and declarations for Roger Henry Gagnon, Willian Juan Calvo, and Steve Butcher; (2) the petition fee of $525 and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/ 
Irvin Dingle
Lead Paralegal Specialist, OPET